        Case 1:21-cv-00028-GSA Document 3 Filed 01/12/21 Page 1 of 1


 1

 2

 3
                                      UNITED STATES DISTRICT COURT
 4
                                      EASTERN DISTRICT OF CALIFORNIA
 5

 6
      BETSY AMY BLANCO,                                       CASE NUMBER: 1:21-cv-00028-GSA
 7
                         Plaintiff,
 8                                                            ORDER DIRECTING
              v.                                              SUPPLEMENTAL AFFIDVIT IN
 9                                                            SUPPORT OF APPLICATION
      ANDREW SAUL, Commissioner of Social                     TO PROCEED WITHOUT
10    Security,                                               PREPAYMENT OF FEES

11
                         Defendant.
12

13

14           On January 7, 2021 Plaintiff filed a complaint in this Court and applied to proceed without

15   prepayment of fees (in forma pauperis) pursuant to 28 U.S.C. § 1915. Additional information is

16   needed to evaluate the application.

17           Plaintiff is DIRECTED to file a supplemental affidavit in support of the application by

18   January 21, 2021, containing a brief description of her debts and expenses, as well as any assets not

19   reflected on the initial application. If the response is not received by January 23, 2021, the Court

20   will submit findings and recommendations to a district judge recommending denial of the

21   application.

22

23

24   IT IS SO ORDERED.
25       Dated:     January 11, 2021                             /s/ Gary S. Austin
26                                                    UNITED STATES MAGISTRATE JUDGE

27

28
                                                       1
